DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo et al. (US 2014/0301674) in view of Van Bilderbeek et al. (US 6,779,602).
 Regarding claims 1, 18, Sanfilippo  discloses a variable stiffness device  (page 5, [0121]) comprising: a first elongated member in a hollow shape extending along a longitudinal axis (page 33, [0331]); and  a second elongated member including a heater (page 33, [0332]),  and extending in parallel to the first elongated member along the longitudinal axis (page 4, [0116-0117]), the first elongated member including a high bending  stiffness portion and a low bending stiffness portion (top and bottom) alternately aligned along the longitudinal axis, one of the first elongated member and the second elongated member including (page 4, [0116-0118]; page 33, [0331-0338]).
  Sanfilippo discloses all the limitations set forth above but fails to explicitly disclose disposed inside an inner circumference of the first elongated member; a shape-memory pipe, the heater extending through an inner space of the shape-memory pipe and configured to heat the shape- memory pipe to increase stiffness of the shape-memory pipe. Claim 18, the method comprising: heating the shape-memory pipe by the heater to increase bending stiffness of the shape-memory pipe; and  lowering temperature of the shape-memory pipe to decrease the bending stiffness of the shape-memory pipe.
  However, Bilderbeek discloses disposed inside an inner circumference of the first elongated member (col. 6, lines 2-7); a shape-memory pipe, the heater extending through an inner space of the shape-memory pipe (fig. 3) and configured to heat the shape- memory pipe to increase stiffness of the shape-memory pipe (shape-memory rises to a certain value in fig. 3; col. 5, lines 25-34; col. 6, lines 13-20). Claim 18, the method comprising: heating the shape-memory pipe by the heater to increase bending stiffness of the shape-memory pipe (col. 4, lines 52-59); and  lowering temperature of the shape-memory pipe to decrease the bending stiffness of the shape-memory pipe (col. 5, lines 1-10).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Van Bilderbeek within Sanfilippo in order to provide a mechanism to change the temperature of the sealing device once it has reached its intended position thereby improving the reliability of the system.

  Regarding claim 8, Sanfilippo and Van Bilderbeek disclose all the limitations set forth in claim 1 and Van Bilderbeek further discloses  wherein  the first elongated member comprises a pipe including the high bending stiffness portion and the low bending stiffness portion, the second elongated member includes the shape- memory pipe, and the shape-memory pipe is disposed in an inner space of the pipe (fig. 3).
  Regarding claim 9, Sanfilippo and Van Bilderbeek disclose all the limitations set forth in claim 1 and Van Bilderbeek further discloses wherein  the shape-memory pipe is constituted of a full length extending shape-memory pipe continuously extending over substantially an entire length of the second elongated member (fig. 3).
  Regarding claim 10, Sanfilippo and Van Bilderbeek disclose all the limitations set forth in claim 1 and Van Bilderbeek further discloses wherein the heater includes at least one heating element configured to heat at least one portion of the full length extending shape-memory pipe (fig. 3).



Allowable Subject Matter
Claims 2-7, 11-17,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious:
 wherein  the first elongated member includes the shape- memory pipe, the shape-memory pipe is constituted of a full length extending shape-memory pipe continuously extending over substantially an entire length of the  first elongated member, the first elongated member also includes a hard pipe partially extending along the full length extending shape-memory pipe, the hard pipe has higher bending stiffness than the full length extending shape-memory pipe, a part of the full length extending shape-memory  pipe constitutes the low bending stiffness portion, and the hard pipe constitutes a part of the high bending stiffness portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birdsall et al. (US 2015/0148791) discloses systems, devices and methods for Cryogenic renal neuromodulation.
Buller et al. (US 2008/0302418) discloses elongated photovoltaic devices in casings.
Pitman et al. (US 2012/0234468) discloses method and apparatus for combining elongated strips.
Pitman et al. (US 2012/0234468) discloses method and apparatus for combining elongated strips.
Morishima (US 2017/0321666) discloses variable-stiffness actuator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 23, 2022

                                                                                 /DANIEL PREVIL/                                                                                 Primary Examiner, Art Unit 2684